Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 5/13/2022.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, 17are rejected under 35 U.S.C. 102A1 as being anticipated by US 2015/0253559 A1-Kalkbrenner et al (Hereinafter referred to as “Kal”).
Regarding claim 1, Kalk discloses a structured illumination imaging system (In Fig. 1, para 3, 4, structured illumination microscope), comprising:
a first optical arm (Fig 1), comprising:
a first light emitter to emit light (fig 1, [0028]; and
a first beam splitter to split light emitted by the first light emitter to project a first plurality of fringes on a plane of a sample [0071], a polarizing cube beam splitter 23 e.g. a first beam splitter; [0021], [0031], [0072], [0091], [0031-34]);
a second optical arm (Fig.1, 27, [ 29], [95]), comprising:
a second light emitter to emit light ((Fig.1, 27, [ 29], [95]),; and
a second beam splitter to split light emitted by the second light emitter to project a second plurality of fringes on the plane of the sample [0073], a polarizing beam splitter 35 e.g. a second beam splitter; ([00 21], [0031] e.g. a band of contrasting brightness or darkness produced by diffraction or interference of light;[0032, 21, 43, 52]); and
an optical element to combine an optical path of the first arm and the second arm, (Fig.1, 27, 28, and para 28-34, 87, 130); wherein the first beam splitter comprises a first transmissive diffraction grating and the second beam splitter comprises a second transmissive diffraction grating ([0022], wherein diffraction on gratings; [0023], wherein transmission gratings are preferable; [0075], first and second grating associated with first and second beam splitters respectively as shown in fig. 1).
Regarding claim 15, Kalk discloses the structured illumination system of claim 1, wherein the optical element to combine an optical path of the first arm and the second arm comprises a polarizing beam splitter, wherein the first diffraction grating diffracts vertically polarized light ([0043], vertically) and wherein the second diffraction grating diffracts horizontally polarized light ([0086], horizontally).
Regarding claim 16, Kalk discloses the structured illumination imaging system of claim 1, wherein the first and second beam splitters each comprise a beam splitter cube or plate ([0043], cube).
Regarding claim 17, Kalk discloses the structured illumination imaging system of claim 1, wherein the first beam splitter comprises a first reflective diffraction grating and the second beam splitter comprises a second reflective diffraction grating ([0023], and [0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253559 A1-Kalkbrenner et al (Hereinafter referred to as “Kal”), in view of Patent 5231432-Glenn.
Regarding claim 3, Kalk discloses the structured illumination imaging system of claim 1 (See claim 1), 
Kalk fail to explicitly disclose in detail wherein the first and second light emitters emit unpolarized light, and wherein the first and second transmissive diffraction gratings are to diffract unpolarized light emitted by a respective one of the first and second light emitters.
However, in the same field of endeavor, Glenn discloses wherein the first and second light emitters emit unpolarized light, and wherein the first and second transmissive diffraction gratings are to diffract unpolarized light emitted by a respective one of the first and second light emitters (column 7, lines 35-50, wherein diffraction gratings which diffracts incident light regardless of polarization and will therefore, operate with unpolarized light).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging system disclosed by Kalk to disclose wherein the first and second light emitters emit unpolarized light, and wherein the first and second transmissive diffraction gratings are to diffract unpolarized light emitted by a respective one of the first and second light emitters as taught by Glenn, to improve the light efficiency of the system (Glenn, column 10, lines 25-35).
Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253559 A1-Kalkbrenner et al (Hereinafter referred to as “Kal”), in view of US 20100285400 A1-INADA et al (Hereinafter referred to as “INADA”).
Regarding claim 4, Kalk discloses the structured illumination imaging system of claim 1 (See claim 1), 
Kalk fails to explicitly disclose Wherein the optical element to combine an optical path of the first plurality of fringes and the second plurality of fringes comprises a mirror with holes, with the mirror arranged to reflect light diffracted by the first diffraction grating and with the holes arranged to pass through at least first orders of light diffracted by the second diffraction grating.
However, in the same field of endeavor, INADA discloses Wherein the optical element to combine an optical path of the first plurality of fringes and the second plurality of fringes comprises a mirror with holes, with the mirror arranged to reflect light diffracted by the first diffraction grating and with the holes arranged to pass through at least first orders of light diffracted by the second diffraction grating ([0064 and 72]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging system disclosed by Kalk to disclose Wherein the optical element to combine an optical path of the first plurality of fringes and the second plurality of fringes comprises a mirror with holes, with the mirror arranged to reflect light diffracted by the first diffraction grating and with the holes arranged to pass through at least first orders of light diffracted by the second diffraction grating as taught by INADA, to improve the accuracy of a mask pattern surface or an exposure surface of a photosensitive substrate (abstract, INADA).
Regarding claim 5, INADA discloses the structured illumination imaging system of claim 4, further comprising: one or more optical elements to phase shift the first plurality of fringes and the second plurality of fringes ([0046], phase change is interpreted as phase shift).
Regarding claim 12, INADA discloses the structured illumination system of claim 5, further comprising: an objective lens to project each of the first plurality of fringes and the second plurality of fringes on the sample ([0045], lens).
Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253559 A1-Kalkbrenner et al (Hereinafter referred to as “Kal”), in view of US 20100285400 A1-INADA et al (Hereinafter referred to as “INADA”), in further view of Patent 5367588 Hill et al (Hereinafter referred to as “Hill”)
Regarding claim 13, INADA discloses the structured illumination system of claim 5 (SEE claim 5),
Kalk and INADA fail to disclose one or more optical beam blockers for blocking zero orders of light emitted by each of the first and second diffraction gratings.
However, in the same field of endeavor, Hill discloses one or more optical beam blockers for blocking zero orders of light emitted by each of the first and second diffraction gratings (Fig. 5, column 6, lines 30-40,wherein beam blockers block zero order light).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging system disclosed by Kalk and INADA to disclose one or more optical beam blockers for blocking zero orders of light emitted by each of the first and second diffraction gratings as taught by Hill, to improve wavelength of light by controlling the angle between interfering beams (column 2, lines 15-20, Hill)
Regarding claim 14, Hill discloses the structured illumination system of claim 13, wherein the one or more optical beam blockers comprise a Bragg grating (Column 6, lines 40-50. Motivation is the same as claim 13).
Allowable Subject Matter
Claims 6-11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487